Title: To James Madison from John G. Jackson, 17 April 1809
From: Jackson, John G.
To: Madison, James


Dr Sir.Clarksburg April 17th 1809
The polls are just closed for Harrison, & the result


is Jackson
409
Lindsley
219
— last monday Monongalia


— Jackson
320
— do —
284




729

503



Wood & Ohio —
274

241




1003

744
Majority 259


the Counties of Brooke & Randolph have 450 votes & will give me 300 of them. The elections have been more warmly contested than ever heretofore & thus far my majority has encreased. In haste yours affectionately & sincerely
J G Jackson
Love to Sister D—Anna Cutts & boys
